                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

 PLANNED PARENTHOOD CENTER FOR
 CHOICE, et al.,

        Plaintiffs,
                                                                     No. 1:20-cv-00323-LY
        v.

 GREG ABBOTT, in his official capacity as
 Governor of Texas, et al.,

        Defendants.



        AGREED STIPULATION FOR NON-ENFORCEMENT PENDING FINAL
                RESOLUTION, ATTORNEYS FEES AND COSTS

       Plaintiff Houston Women’s Clinic and Defendant Brian Middleton, District Attorney of
Fort Bend County, Texas (“Defendant”) in the above-styled and numbered cause stipulate as
follows:

Stipulations by Plaintiff
          1.    Plaintiff Houston Women’s Clinic stipulates and agrees not to seek attorney’s fees,
penalties, damages, expert fees, court costs, or other costs or expenses of any kind, from Defendant
in the above-captioned and numbered case. Plaintiff further agrees to withdraw their prior request
for a temporary restraining order and preliminary injunctive relief against Defendant at this time.
This stipulation does not preclude Plaintiff from seeking, at their sole discretion, such injunctive
relief against Defendant should Plaintiff elect to do so in the future.

Stipulations by Defendant

         2.     Whereas Plaintiff in the instant lawsuit challenge the constitutionality of Governor
Greg Abbott’s March 22, 2020, Executive Order GA 09, “Relating to hospital capacity during the
COVID-19 disaster,” a violation of which Defendant may enforce, and are requesting temporary
injunctive relief pending final resolution of the matter, Defendant agrees not to enforce Governor
Greg Abbott’s March 22, 2020, Executive Order as applied to Plaintiff until such time as a final
non-appealable judgment has been issued in this matter.

        3.      In light of the fact that the Texas Attorney General intends to defend the
constitutionality of the Executive Order and its interpretation of that order on a statewide basis on
behalf of the Governor, Attorney General, and other state Defendants, Defendant agrees not to
participate in litigating the above-styled and numbered cause unless required to do so. Further, by
entering into this stipulation, Defendant is conserving prosecutorial resources until such time as
the constitutionality of the Executive Order as applied to Plaintiff is resolved.
Stipulation on Filing of Answer by Defendant

       4.     Plaintiff and Defendant agree that Defendant shall not file an answer, unless
ordered to do so by the Court, and that no default judgment shall be taken against him.

        5.     These stipulations are made without prejudice to any claim or defense that
Plaintiff or Defendant may assert subsequent to this stipulation.

        6.     This document may be executed in counterparts.

Dated March 28, 2020

                       Respectfully submitted,




                        /s/ Justin C. Pfeiffer
                       JUSTIN C. PFEIFFER (SBN 24091473)
                       Pro Hac Vice
                       W.D. Tex. Admission Pending
                       Assistant Fort Bend County Attorney
                       301 Jackson Street (Mail)
                       401 Jackson Street, Third Floor (Office)
                       Richmond, Texas 77469
                       Telephone: (281) 341-4555
                       Facsimile: (281) 341-4557
                       Justin.Pfeiffer@fortbendcountytx.gov
                       ATTORNEY OF RECORD FOR DEFENDANT
                       BRIAN M. MIDDLETON

                       /s/ Patrick J. O’Connell
                       Patrick J. O’Connell
                       Texas Bar No. 15179900
                       Law Offices of Patrick J. O’Connell PLLC
                       5926 Balcones Dr., Ste. 220
                       Austin, Texas 78731
                       (512) 852-5918
                       pat@pjofca.com

                       Attorney for All Plaintiffs


                                                     2
Anjali Salvador, TX Bar No. 24110324*
Andre Segura, TX Bar No. 24107112*
ACLU FOUNDATION OF TEXAS, INC.
5225 Katy Freeway, Suite 350
Houston, TX 77007
Tel. (713) 942-8146
Fax: (713) 942-8966
asalvador@aclutx.org
asegura@aclutx.org

Brigitte Amiri*
AMERICAN CIVIL LIBERTIES UNION FOUNDATION
125 Broad Street, 18th Floor
New York, NY 10004
Tel. (212) 549-2600
Fax: (212) 549-2652
bamiri@aclu.org

Attorneys for Plaintiff Houston Women’s Center
*admitted pro hac vice




                        3
                                  SIGNATURE CERTIFICATION


       Pursuant to Section 14(c) of the Administrative Policies and Procedures for Electronic

Filing In Civil and Criminal Cases of the United States District Court for the Western District of

Texas, I hereby certify that the content of this document are acceptable to Patrick J. O’Connell

and counsel for all plaintiffs, and that I have obtained counsels’ authorization to affix their

electronic signature to this document.



Dated April 14, 2020

                       Respectfully submitted,




                        /s/ Justin C. Pfeiffer
                       JUSTIN C. PFEIFFER (SBN 24091473)
                       Pro Hac Vice
                       W.D. Tex. Admission Pending
                       Assistant Fort Bend County Attorney
                       301 Jackson Street (Mail)
                       401 Jackson Street, Third Floor (Office)
                       Richmond, Texas 77469
                       Telephone: (281) 341-4555
                       Facsimile: (281) 341-4557
                       Justin.Pfeiffer@fortbendcountytx.gov
                       ATTORNEY OF RECORD FOR DEFENDANT
                       BRIAN M. MIDDLETON




                                                 4
                                 CERTIFICATE OF SERVICE


      I hereby certify that on April 14, 2020, the foregoing document were served on counsel
by CM/ECF.

DATED: April 14, 2020



                                                  /s/ Justin C. Pfeiffer
                                                  JUSTIN C. PFEIFFER




                                              5
